Citation Nr: 1021682	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-27 970	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 
60 percent for coronary artery disease (CAD), status post 
stent replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a May 2005 rating decision of 
the RO in San Diego, CA, which reopened the Veteran's 
previously decided service connection claim for a bilateral 
hearing loss disability and denied it on the merits, and a 
December 2008 rating decision of the RO in Phoenix, Arizona, 
which, in pertinent part, granted service connection for CAD 
and assigned it an initial evaluation of 60 percent.  These 
claims are now under the jurisdiction of the Phoenix RO. 

Before considering a claim that has previously been 
adjudicated, the Board must determine in the first instance 
whether new and material evidence has been presented or 
secured with respect to that claim as a jurisdictional matter 
regardless of the decision of the RO.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran testified at September 2008 and February 2010 
Board hearings at the Phoenix RO before Veterans Law Judges 
M.E. Larkin and K. Parakkal, respectively.  Transcripts of 
both hearings have been associated with the claims file. 

The appeal of the initial rating of CAD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The November 1983 rating decision denied the claim of 
entitlement to service connection for a bilateral hearing 
loss disability; the Veteran was properly notified of the 
adverse outcome and his appellate rights in a November 1983 
letter; he did not file a notice of disagreement.

2.  Additional evidence received since the November 1983 
rating decision is new to the claims file, but does not 
relate to an unestablished fact necessary to substantiate the 
claim of whether a bilateral hearing loss disability was 
incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision, denying service 
connection for a bilateral hearing loss disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a bilateral 
hearing loss disability; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the context of a petition to reopen, the claimant must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
All notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, 
the Veteran was informed in a November 2004 letter of the 
elements of new and material evidence, the reason for the 
prior November 1983 denial, the first three elements of 
service connection, and  the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence on 
his behalf.  The letter did not provide notice regarding the 
last two elements of service connection, namely the degree of 
disability and the effective date.  However, since the Board 
has concluded that new and material evidence has not been 
submitted, reopening is not warranted and any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.  The Board concludes that the duty to 
notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board notes that at the February 2010 Board hearing, the 
Veteran stated that soon after he was discharged from service 
in 1972, he underwent an audiological examination for the 
purposes of employment and was told that he had "hearing 
problems" by the examiner.  However, the Veteran stated that 
he could not find these records and that such records are not 
maintained.  As the Veteran has indicated that the records 
are no longer available, and has not otherwise provided any 
detailed identifying information, the Board finds that VA has 
no duty to attempt to obtain these records.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In petitions to reopen a previously denied claim, the duty to 
assist does not include provision of a medical examination or 
opinion unless new and material evidence has been secured and 
VA finds that such an examination is warranted.  See 38 
C.F.R. § 3.159 (c)(4)(iii).  As will be discussed below, the 
Board concludes that new and material evidence has not been 
submitted to reopen this claim and thus there is no duty to 
provide an examination.  Nevertheless, the Veteran was 
afforded two VA audiological examinations in March 2005 and 
January 2010.  In general, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  However, in Woehlaert v. 
Nicholson, 21 Vet App 456, 463-64 (2007), the Court held that 
the adequacy of an examination or opinion is moot if the 
Board determines that new and material evidence has not been 
presented, although the Board must certainly consider the 
results of such an examination or opinion as it would any 
evidence of record.  Here, because the Board finds that new 
and material evidence has not been received to reopen the 
claim, the adequacy of the March 2005 and January 2010 VA 
examinations is moot and no further examination or additional 
opinion is required.  See id.  The Board concludes that the 
duty to assist has been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. New and Material Evidence

The Veteran initially filed for service connection for a 
bilateral hearing loss disability in September 1983.  The RO 
denied the claim in a November 1983 rating decision.  The 
Veteran was notified of this decision in a November 1983 
letter and informed of his appellate rights.  He did not 
appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a bilateral 
hearing loss disability was denied in the November 1983 
rating because it was not found to be etiologically related 
to service.  The RO noted that the service treatment records 
were negative for hearing loss and the March 1972 separation 
examination showed no evidence of hearing loss.  Thus, in 
order to reopen his claim, the Veteran needs to submit new 
evidence suggesting that his current bilateral hearing loss 
disability is related to service. 

At the time of the November 1983 rating decision, the 
relevant evidence consisted of the Veteran's service records 
and VA treatment records.  The service records reflect that 
he was in receipt of several combat decorations, including 
the Combat Infantryman Badge and the Purple Heart.  His 
hearing was normal at discharge, as shown by the audiogram in 
the Veteran's March 1972 separation examination.  See 38 
C.F.R. § 3.385 (2009).  In an April 1983 VA treatment record, 
the Veteran reported poor hearing which began in service and 
continued thereafter.  The Veteran further reported that he 
was in an armored unit and was exposed to a mine explosion.  
The Veteran also stated that he had ringing in both ears.  It 
was noted that the Veteran worked in a noisy environment and 
he was advised to protect his ears against further noise 
exposure at work.  An August 1983 VA treatment record 
reflects an audiogram showing a bilateral hearing loss 
disability.  See id.   

The relevant evidence associated with the claims file since 
the November 1983 rating decision includes, in pertinent 
part, an October 2004 VA treatment record, VA audiological 
examinations dated in March 2005 and January 2010, and the 
Veteran's testimony at the September 2008 and February 2010 
Board hearings.  This evidence was not submitted at the time 
of the prior final denial of his claim, and is new to the 
file.  The issue is whether the newly-acquired relevant 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  

The October 2004 VA treatment record reflects that the 
Veteran reported a progressive hearing loss disability with 
intermittent tinnitus.  It was noted that the Veteran's 
history was positive for excessive noise exposure in service.  

At the March 2005 VA examination, the Veteran reported that 
his bilateral hearing loss began gradually during his 
military service in 1971.  He stated that he served as a 
driver and right gunner on a tank, and that he was exposed to 
noise from explosions, 50 caliber guns, M60s, and tanks with 
no ear protection.  He further stated that he worked as a 
truck driver at a mine for two years following discharge and 
that he wore hearing protection.  He also worked as an 
operator for a gas company for two years and was exposed to 
noise from compressors and engines.  However, he wore hearing 
protection in this job.  After reviewing the claims file and 
examining the Veteran, the examiner diagnosed the Veteran 
with a moderate to severe bilateral hearing loss disability.  
The examiner opined that the Veteran's hearing loss was not 
caused by or related to in-service noise exposure as the 
Veteran's hearing was shown to be normal at separation.  

At the September 2008 Board hearing, the Veteran reported in-
service noise exposure from gunfights and from a landmine 
explosion. 

The January 2010 VA examination report includes a detailed 
recitation of the Veteran's reported in-service and post-
service history of noise exposure, as well as a review of the 
claims file and a thorough examination of the Veteran.  The 
examiner again opined that the Veteran's hearing loss was not 
caused by or related to in-service noise exposure as the 
Veteran's hearing was shown to be normal at separation.  

At the February 2010 Board hearing, the Veteran stated he had 
exposure to noise during service from gunfire and a mine 
explosion, among other sources.  The Veteran related that 
shortly after service, around 1972, "hearing problems" were 
detected during an audiological examination he underwent in 
connection with seeking employment.  As discussed above, a 
record of this examination is not in the claims file and the 
Veteran has not provided VA with sufficient information to 
request this record.  In fact, he stated that it was no 
longer available. 

In carefully reviewing the record, the Board finds that new 
and material evidence has not been submitted to reopen this 
claim.  While the October 2004 VA treatment record, the March 
2005 and January 2010 examination reports, and the Veteran's 
testimony at the September 2008 and February 2010 Board 
hearings reflect that the Veteran's history was positive for 
excessive noise exposure in service, this evidence does not 
show that the Veteran's current hearing loss disability is 
related to such exposure.  The fact that the Veteran was 
exposed to hazardous noise in service was previously 
established and considered in the November 1983 rating 
decision.  Thus, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and is 
therefore not new and material evidence.

Likewise, the Veteran's testimony at the September 2008 and 
February 2010 Board hearings to the effect that he sustained 
hearing loss in service due to noise exposure, and that his 
hearing loss continued thereafter, is duplicative of 
statements considered in the 1983 rating decision, including 
the fact that the Veteran had been injured in a mine 
explosion.  In this respect, the Veteran's statement at the 
February 2010 Board hearing that he was diagnosed with 
hearing loss shortly after service is essentially duplicative 
of his statement in the April 1983 VA treatment record that 
he had hearing loss ever since his period of service.  

The March 2005 and January 2010 VA examination reports also 
cannot be considered new and material evidence.  They reflect 
that the Veteran's bilateral hearing loss is not related to 
service because his hearing was normal at separation.  This 
constitutes negative evidence against the Veteran's claim and 
thus does not raise a reasonable possibility of 
substantiating it.  See 38 C.F.R. § 3.156(a); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (holding that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for a bilateral hearing loss disability.  
The petition to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for a bilateral hearing loss disability is denied.


REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 60 percent for CAD status post stent 
placement.  The Board finds that further development is 
warranted before this claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Further, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  See 38 C.F.R. § 3.327(a) 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, at the February 2010 Board hearing, the Veteran's 
representative requested a new examination, stating that the 
Veteran's CAD had worsened since this disability was last 
evaluated in a November 2008 VA examination.  Specifically, 
she stated that the Veteran had subsequently been diagnosed 
with ischemic heart disease and hospitalized for chest pain, 
which the Board notes is shown by the Veteran's VA treatment 
records.  The Veteran's representative also requested that 
the examiner determine whether the Veteran has chronic 
congestive heart failure.  The Board notes that VA treatment 
records dated in May 2009, September 2009, and October 2009 
show a diagnosis of congestive heart failure.  Therefore, a 
new examination should be conducted to assess the current 
severity of the Veteran's CAD, to include whether the Veteran 
has chronic congestive heart failure. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran 
for a VA examination to evaluate the 
current nature and severity of his CAD, 
status post stent placement.  The entire 
claims file and a copy of this REMAND must 
be made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
determine whether or not the Veteran has 
congestive heart failure and, if so, 
whether it is acute or chronic in nature. 

The examiner should also conduct all 
indicated tests, including METs testing 
(unless there is a medical 
contraindication or the Veteran's left 
ventricular ejection fraction (LVEF) is 50 
percent or less, in which case the 
examiner should so state) and LVEF 
testing.  If the examiner is able to 
conduct METs testing, the examiner should 
state whether it results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should report all findings in 
detail. 

2.  After the above development is 
completed and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	K. Parakkal	M.E. Larkin
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. Kane
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


